Fill in this information to identi

Debtor name

Pinnacle Regional Hospital, LLC

 

United States Bankruptcy Court for the:

Case number (if known):

DISTRICT OF KANSAS

 

20-20221

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders

O Check if this is an

amended filing

12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,
and government
contracts)

Indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

AFLAC

1932 Wynnton Road
Columbus, GA
31999

Benefits

$5,528.48

 

BKD

14241 Dallas Pkwy
Suite 110

Dallas, TX 75254

Professional
Services

$13,000.00

 

Boston Scientific
P.O. Box 951653
Dallas, TX 75395

$81,178.00

 

Boyce and Bynum
Pathology

P.O. Box 7406
Columbia, MO 65205

Laboratory
Services

$97,998.00

 

CenturyLink
P.O. Box 4300
Carol Stream, IL
60197

Telephone

$49,390.00

 

Community Blood
P.O. Box 26147
Overland Park, KS
66225

Medical Supplies

$8,928.00

 

Cooper County
Collector

200 Main Street
Rm 27
Boonville, MO
65233-3000

Taxes

$15,123.00

 

Corcom
Communications
P.O. Box 17236
Reno, NV 89511

Professional
Services

$53,344.00

 

Cut Above Tree
1403 Concordia
Drive

Boonville, MO 65233

 

 

 

Professional
Services

 

 

 

 

$5,300.00

 

 

Official form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Case 20-20221 Doc#11 Filed 02/14/20 Page 1of2

page 1

Best Case Bankruptcy
 

Debtor

Pinnacle Regional Hospital, LLC

 

Name

Case number (if Known)

20-20221

 

 

Name of creditor and
complete mailing address,
including zip code

Name, telephone number
and email address of
creditor contact

Nature of claim

(for example, trade
debts, bank loans,
professional services,

indicate if claim
is contingent,
unliquidated, or
disputed

Amount of claim

If the claim is fully unsecured, fill in only unsecured claim amount. If
claim is partially secured, fill in total claim amount and deduction for
value of collateral or setoff to calculate unsecured claim.

 

Total claim, if
partially secured

Deduction for value
of collateral or setoff

Unsecured claim

 

De Lage
P.O. Box 41602
Allentown, PA

Equipment Lease

$18,891.00

 

DJO Global
P.O. box 6507777
Dallas, TX 75265

Medical Supplies

$5,818.00

 

DrFirst
P.O. Box 791487
Baltimore, MD 21279

Professional
Services

$36,677.00

 

Experian Health
P.O. Box 886133
Los Angeles, CA
90088

$30,334.00

 

GSK
P.O. Box 740415
Atlanta, GA 30374

Medical Supplies

$6,412.00

 

Mail Services, LLC
4100 121st Street
Urbandale, IA 50323

Professional
Services

$8,672.00

 

Meditech
P.O. Box 745 69
Chicago, IL 60696

Software/Program
ing

$98,409.00

 

Persivia, Inc.

4 Mount Royal Ave
4th Floor
Mariborough, MA
01752

Professional
Services

$9,100.00

 

Pulse Medical Staff
620 N. Trade Winds
Parkway

SteA

Columbia, MO 65201

Staffing Agency

$7,661.00

 

Siemens
Healthineers
P.O. Box 121102
Dallas, TX 75312

Medical Supplies

$7,109.00

 

Steris Corporation
P.O. Box 676548
Dallas, TX 75267

Medical Supplies

 

 

 

 

$4,925.00

 

 

Official form 204

 

 

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Case 20-20221 Doc#11 Filed 02/14/20 Page 2 of 2

page 2

Best Case Bankruptcy

 
